546 U.S. 72 (2005)
MARYLAND
v.
BLAKE.
No. 04-373.
Supreme Court of United States.
Argued November 1, 2005.
Decided November 14, 2005
Kathryn Grill Graeff, Assistant Attorney General of Maryland, argued the cause for petitioner. With her on the briefs were J. Joseph Curran, Jr., Attorney General, and Annabelle L. Lisic and Diane E. Keller, Assistant Attorneys General.
James A. Feldman argued the cause for the United States as amicus curiae urging reversal. With him on the brief were Solicitor General Clement, Acting Assistant Attorney General Richter, Deputy Solicitor General Dreeben, John P. Elwood, and Joel M. Gershowitz.
Kenneth W. Ravenell argued the cause for respondent. With him on the brief were Ivan J. Bates, Matthew A. S. Esworthy, and Jeffrey T. Green.[*]
*73 PER CURIAM.
The writ of certiorari is dismissed as improvidently granted.
It is so ordered.
NOTES
[*]  Briefs of amici curiae urging reversal were filed for the State of Texas et al. by Greg Abbott, Attorney General of Texas, Barry R. McBee, First Assistant Attorney General, R. Ted Cruz, Solicitor General, Don Clemmer, Deputy Attorney General, and Gena Bunn, Edward L. Marshall, and Fredericka Sargent, Assistant Attorneys General, and by the Attorneys General for their respective jurisdictions as follows: M. Jane Brady of Delaware, Robert J. Spagnoletti of the District of Columbia, Charles J. Crist, Jr., of Florida, Mark J. Bennett of Hawaii, Lawrence G. Wasden of Idaho, Lisa Madigan of Illinois, Michael A. Cox of Michigan, Jim Petro of Ohio, W. A. Drew Edmondson of Oklahoma, Hardy Myers of Oregon, Thomas W. Corbett, Jr., of Pennsylvania, Henry D. McMaster of South Carolina, Lawrence E. Long of South Dakota, Mark L. Shurtleff of Utah, and William Sorrell of Vermont; and for the Criminal Justice Legal Foundation by Kent S. Scheidegger and Charles L. Hobson.

Briefs of amici curiae urging affirmance were filed for the National Association of Criminal Defense Lawyers by James J. Tomkovicz and Joshua L. Dratel; and for the National Legal Aid and Defender Association by Steven B. Duke.